Response to Arguments
Applicant’s arguments, see pages 7-11, filed 03 December 2020, with respect to the rejection over Koulik in view of Lindenmeier have been fully considered and are persuasive.  Those rejections have been withdrawn. Specifically, Applicant has persuasively argued that the resonant circuit elements of Lindenmeier are distinct from those recited by the claims and that a person of ordinary skill in the art modifying Koulik as taught by Lindenmeier would therefore not end up with the claimed invention. There being no more relevant references, the claims are allowed. It is noted that the examiner has not considered the validity of the arguments presented following those discussing Koulik-Lindenmeier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794